Citation Nr: 0723547	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-08 267	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for rectal cancer with 
metastases in the pelvis and prostate, as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2003 that denied the veteran's claim for service 
connection for rectal cancer with metastases in the pelvis 
and prostate, as a result of exposure to herbicides.  In July 
2004, the veteran appeared at a hearing held at the RO before 
the undersigned (i.e., Travel Board hearing).  The appeal was 
remanded by the Board for additional development on November 
5, 2004.  In December 2004, the Board was notified that the 
veteran had died.  However, the case had already been 
forwarded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, and, hence, the Board was unable to 
dismiss the veteran's appeal at that time.  As a consequence, 
the appeal remained on the Board's docket.  The purpose of 
this decision is to dismiss that appeal, as the Board no 
longer has jurisdiction.  As noted below, this decision has 
no effect on the separate appeal for accrued benefits filed 
by the veteran's surviving spouse.  A separate decision 
addressing her appeal is being released simultaneously with 
this decision dismissing the veteran's appeal. 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1969 to November 1970.  

2.  On December 22, 2004, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Nashville, Tennessee, that the veteran had died, and a 
Certificate of Death of record establishes that he died on 
November [redacted], 2004.

CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


